10

ll

12

13

14

15

16

17

18

19

20

21

22

24

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

NATHAN H. DoDGE,

_ _ CASE NO. 2:17-cv-1895 JLR-JRC
Plaintiff,

oRDER ADOPTING REPORT AND
"- RECOMMENDATloN

NANCY A. BERRYHILL, Deputy
Cornrnissioner of Social Security for
Operations,

Defendant.

 

 

The Court, having reviewed the Report and Recomrnendation of Judge J. Richard
Creatura, United States Magistrate Judge, and the relevant record, does hereby find and ORDER:
(l) The Court adopts the Report and Recornmendation.
(2) The matter is REVERSED and REMANDED pursuant to sentence four of 42
U.S.C. § 405(§) to the Cornrnissioner for further consideration
(3) JUDGMENT is for plaintiff and the case should be closed

(4) The Clerk is directed to send copies of this Order to counsel of record

ORDER ADOPTING REPORT AND
RECOMMENDATION - l

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

 

 

DATED this 1293 day of

\)0\5 €w\\(>Q¢K 2018.

 

ORDER ADOPTING REPORT AND
RECOMMENDATION - 2

@in<

JAMES L. OBART
UNITED S ATES DISTRICT JUDGE

 

